Mr. Justice Fitch delivered the opinion of the court. 5. Insurance, § 419*—when death by poison is by accidental means. Where a certificate of insurance provided for payment of a prescribed indemnity in case of death caused by “external, violent and accidental means,” held that a death due to an overdose of morphine, taken by insured without intent to cause death thereby, was within the meaning of the words quoted. 6. Insurance, § 419*—when evidence sufficient to show accidental death. Evidence in an action to recover on an insurance policy on the life of one who died from an overdose of morphine self-administered, examined and held to show that deceased did not intentionally take a poisonous amount, but either acted in ignorance of the effects of morphine in general, or because he did not know that such an amount would affect him injuriously. 7. Insurance, § 419*—when death by morphine defeats recovery. In an action to recover on a certificate of insurance, where it was stipulated that insured’s death was due to “an overdose of morphine," and where it appeared that morphine was a narcotic, an overdose of which was poisonous, and that at the time of death insured was under the influence thereof, held that such stipulation precluded plaintiff from recovering, it appearing that the application for such insurance, signed by plaintiff, expressly excepted, as grounds of liability of defendant thereunder, such injuries as insured might receive “while under the influence of * * * narcotics, or in consequence thereof, * * * nor from intentional or unintentional taking of poison,” such stipulation being necessarily construed as an admission that insured’s death was due to a poisonous dose of morphine.